UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2181


METROPOLITAN   HEALTH   CORPORATION,        d/b/a   Metropolitan
Hospital; MICHAEL FAAS,

                Plaintiffs - Appellees,

          v.

MARY TERESA SCOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Fox, Senior
District Judge.   (5:12-cv-00383-F; 10-00101-8-ATS; 10-00794-8-
SWH)


Submitted:   March 31, 2014                   Decided:   April 2, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph S. Dowdy, NELSON MULLINS RILEY & SCARBOROUGH, LLP,
Raleigh, North Carolina, for Appellant. Edward L. Embree, III,
MOORE & VAN ALLEN, PLLC, Research Triangle Park, North Carolina;
Luis M. Lluberas, MOORE & VAN ALLEN, PLLC, Charlotte, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mary    Scott   sued     her       former     employer,      Metropolitan

Hospital Corp., and its CEO and President Michael Faas, alleging

retaliatory       discharge       in   violation        of    31     U.S.C.     §     3730(h)

(2012).     The district court for the Western District of Michigan

entered     summary         judgment     in        favor      of     Metropolitan          and

subsequently          sanctioned       Scott       in      the      total       amount     of

$1,652,235.20         for   her     conduct       during      the     course     of    those

proceedings.          Scott filed a Chapter 7 petition; Metropolitan

filed    the    underlying        adversary       proceeding       asserting        that   the

sanctions award in its favor was nondischargeable as a willful

and malicious injury under 11 U.S.C. § 523(a)(6) (2012).                                   The

bankruptcy court agreed with Metropolitan; the district court

affirmed.

               We have reviewed the record included in this appeal,

as well as the parties’ briefs, and we find no reversible error.

Accordingly, we affirm the district court’s order affirming the

bankruptcy court’s orders awarding summary judgment in favor of

Metropolitan.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court     and    argument       would      not    aid   the   decisional

process.

                                                                                    AFFIRMED



                                              2